0h-/9-0DHl-CV
                                  Declaration of Evidence


This Declaration provides verified copies of documentary evidence for immediate Show Cause
Hearing for People Thomas Howard Hollowell Habeas Corpus issues as follows:

1. People Hollowell, Detainee # 1324445, Stevenson Unit, 1525 FM766, Cuero, Texas 77954 is
under supervision of Warden Jimmy Smith who is served copies hereof; And,
2. Exhibits A A. And A is Proof Evidence of Sovereign Hollowell's Status Claim; And,

3. Exhibit B. is Proof Evidence of Fiduciary Trustees; And,

4. Exhibit C. Is Proof Evidence of TRUTH; And,

5. Exhibit D. Is Proof Evidence that where Natural Rights are concerned no Rule making or

 Legislation may abrogate them.


WHEREFORE, above premises considered and not rebutted by Affidavit made under the pains
and penalty of perjury is mandatory under supervision of Fiduciary Trustee Attorney Ken Paxton
commanding SHOW CAUSE as to why People Hollowell does not deserve his Natural Rights of
Liberty within five (5) days receipt hereof. Signed and DNA Seal with Right, Power and
Authority of Attorney General for the United States of America ;


—TSU>^A-k. "flLuJ' uAy^h A^j-v^^uX^J^a^eu-^rt XL^r^ylp -xL^c^Q?_                        ;And,
People Paul West Kimmeil Sovereign Single State, Sui Juris, Heir of the Adam and Eve Contract
made with Almighty God in the Beginning, made a part herein, in full, by Reference to all
Fiduciary Trustees in capacities of TRUTH.


Fiduciary Trustee for People Hollowell
                                               Texas Attorney General Ken Paxton
U. S. Certified Mail #: 7014-0150-0000-8628-5755

Third Court of Criminal Appeals Fiduciary Trustees, all JUDGES and Clerks by Oath of Office:
U. S. Certified Mail #: 7014-0150-0000-8628-5731

Warden Jimmy Smith Mail #: 7014-0150-0000-8628-5496


Mental Anguish Damages not yet established by Declaration ofLiens.                /RECEIVED ^
                                                                                         JUN 05 2015
                                                                                       THiRDCOUXTOFAFFEALS,
                                                                                   \      -EFFREYDKY1E /
                           Revocation ofWaiver ofRights Affidavit g^^"% ^ff fan-
Texas : State   )                                                                        '—;
                ) S/S Verified Statement of Revocation of Waiver of Rights.
Llano County )

I, ^~\ hf^\nC'-\- v-Wicvicv xrcQjtouH?l',f. hereinafter "Affiant", am competent for stating
by first-hand knowledge facts for presentment as evidence in a court of law and or otherwise
competent court by Judicial Notice in relation to Cause Nos. CR-5489 and CR-5473 as follows:

1 Affiant states: Thomas Howard Hollowell was and is detained unlawfully by a disguised
scheme of deception by Public Officials purporting to be in compliance with a republican form of
government for the State of Texas established in the Texas Constitution, Article I., Section 2.
Made a part herein, in full, by reference, making this Revocation of Wavier of Rights recto-active
as of February 1, 1995, with Hollowell's Affidavit addressed to Texas Attorney General, Greg
Abbott as Judicial Notice and made a part herein, in full, by reference.

2 Affiant states: Each, every and all supposed document and or witness thereof that purports to
imply any waiver of rights made by Thomas Howard Hollowell is now null and void with no force
and effect as of February 1, 1995, for mis-representation of a republican form of government in
relation to all aspects of the above named Cause Nos. CR-5489 and CR-5473.

3. Affiant states ; All STATE OF TEXAS employees and or assigns are now subject for
protection of Thomas Howard Hollowell's inalienable rights and are liable in relation to any
detainment of Thomas Howard Hollowell in relation to Cause Nos. CR-5489 and or CR-5-7.1 for
deniai of release under Habeas Corpus action by Guilford L. Jones' Order issued and file marked
on March 26, 2004 See copy attached

4 Affiant states : This Revocation of Waiver of Rights Affidavit is made for Public Notice to all
purported authorities who act in any capacity in relation to Thomas Howard Hollowell's
inalienable rights to be secure in his Liberty, Life and pursuit of Happiness.

Further, Affiant sayeth nought by signature and seal affixed hereon.


Thomas Howard Hollowell
                                               Jurat


Before Me, the undersigned authority, appeared-*^'Vw^-a\.f^->r^U                                         £x If* i>;^A
                            TEXAS COURT OF CRIMINAL APPEALS
                                       In the Name of the State of Texas


 EX PARTE


 THOMAS HOWARD HOLLOWELL,                                        CASE#
 Third Party Intervenor; and
 Next Friend, Paul West Kimmeil

                                  APPLICATION FOR EXPEDITED
                        EXTRAORDINARY WRIT OF HABEAS CORPUS


 TO THE HONORABLE JUDGE OF SAID COURT:


         THOMAS HOWARD HOLLOWELL, Applicant, hereafter Hollowell, lodges this request

 for an Application for the Expedited Extraordinary Writ of Habeas Corpus intending to determine

 the propriety of the present restraint upon the liberty of, and to secure the release from incarceration

as the resultofan order signed and entered by the presiding Judge ofthe 33rd Judicial District Court

on January 7,2005, a true copy ofwhich isattached and marked "Exhibit A."Expedited Application

is made pursuant to 62 Stat 965, which requires a return of writ within three days.Applicant will

show that he is entitled to Habeas Corpus relief and that the order and subsequent order which is

attached as "Exhibit B," are VOID FOR LACK OF JURISDICTION AND CHARGE AGAINST

HIM. Further, said orders are in violation of Constitutional Amendments 4,5,6 and 8 and that the

Writ should issuesince the threshold requirements are met by the request in the Writ.

                                              JURISDICTION


1. Asjurisdictional authority for this application for the Extraordinary Writ of Habeas Corpus and

the same being signed and then filed and presented to this court by Hollowell he relies upon the

Constitution and laws of theUnited States especially the Federal BillofRights; theConstitution and

laws of the State of Texas especially the Bill of Rights as stated in Article I thereof; the ancient


Application for Writof Habeas Corpus                            Page 1 of 5
 common law respecting Habeas Corpus; the Texas Criminal Code of Procedure at Chapter 11

 respecting Habeas Corpus, especially Articles 11.01,11.02,11.03,11.04,11.05, and 11.15; Article

 1.27 of theTexascode of Criminal Procedure; and Article 1.051 respecting the Defendant's Right

 to Assistance of Counsel.        Collectively, these statutes are binding on this court and, inter alia

 provide that,

         "The writ of habeas corpus is the remedy to be used when any person is restrained in his

 liberty." See TCCP, Art. 11.01 and

         " TheCourtofCriminal Appeals,the DistrictCourts,the County Courts, or any Judge ofsaid

Courts, have power to issue the writ of habeas corpus; and it is their duty, upon proper motion. to

grant the writ under the rules prescribed bv law." See TCCP, Art. 11.05, and

         "The writ of habeas corpus shall be granted without delay by the judge or court

receiving the petition, unless it be manifest from the petition itself, or some document annexed to

it, that the party is entitled to no relief whatever." See TCCP, Art. 11.15. Further, Applicant calls

theattention of thisCourtto the authority ofEx Parte Williams, 630S.W.2d803,804 (Tex.App. San

Antonio-1982) which in pertinent part states that:

        "We hold that to deny [a] hearing... constitutesan arbitrary and unreasonable action, as does

the denial of habeas corpus relief without a hearing." Id. Ex Parte Williams.

                                                 FACTS


1.      Thomas Howard Hollowell is illegally confined and restrained of liberty by the Sheriff of

 Llano County, Texas in the Llano County Jail in Llano, Texas in lieu of want of hearing and

determination by Order ofthe33rd. Judicial District Court for Llano, Texas ona charge ofIndecency

with a child, which has failed to produce material and substantial evidence that such allegation


Application for Writ of Habeas Corpus                           Page 2 of 5
 would be considered by a viable independent investigation of due process.

 2.     Thomas Howard Hollowell's confinement and restraint is illegal because bond in the amount

 of $50,000.00 is excessive, oppressive and beyond the financial means of Thomas Howard

 Hollowell, in violation of the of the Eighth and Fourteenth Amendments to the United States

 Constitution, Article I., §§ 11, 13 and 19 of the Texas Constitution, and Articles 1.09 and 17.15 of

 the Texas Code of Criminal Procedure.


 3.       Thomas Howard Hollowell has established many Motions not yet heard for lack of due

process conduct by the 33rd. Judicial District Court Public Officials acting in the capacity of

Fiduciary Trustee under Oath ofOffice and failingcompliancewith Texas Rule ofCivil Procedure,

Rule 15 and Texas Code of Criminal Procedure, Article 1.23 in the name of "The State of Texas"

whichis material as defined in Title 18USCArticle1001 in relationto 18 USC Article 4. Misprision

of Felony.

4.       Thomas Howard Hollowellsupports this action byAffidavitsand respectfullyrequests this

Courtto conductan evidentiary hearing to ShowCausewhy,ifany exist, that the process conducted

bythe below Courtshould not be madenull and void withno force and or effect for the permanent

release ofThomas Howard Hollowell without further proceeding to the SupremeCourtofthe United

States as the case may be.

5.     Applicant would show that violations of due process guaranteed pursuant to the Eighth and

Fourteenth Amendments of the Constitution for the United States of America and Texas

Constitution, Article 1. Sections 3a., 9., 10., and 11. has resulted in the illegal and or unlawful

detainment in the Llano County Jail at Llano, Texas by Sheriff Nathan Garrett.

6.    Applicant would show that by the portions ofthe below Court's Record in relation to Cause


Application for Writ of Habeas Corpus                       Page 3 of 5
 Nos. CR-5489 and CR-5473 that Thomas Howard Hollowell has been and is being denied due

 process of hearing on motions filed byAttorney Tommy Adams pertaining to material exculpatory

 evidence. Seecopyof Motion attached and listof Motions not yet heard and all other attachments

 which show evidence of lack of Due process.



 7.      Applicant would show that Thomas Howard Hollowell is of sound mind and capable of

 testifying ofsame which cause Hollowell should notbecommitted to a State Mental Hospital onthe

 Order of Guilford L. Jones. See attached copy of Public Notice and Affidavit by Thomas Howard

 Hollowell pertaining to sanity and insanity.

                                           Relief Sought

         WHEREFORE, PREMISES CONSIDERED, Thomas Howard Hollowell prays that this

Court grant and issuea Writof Habeas Corpus to theSheriffNathanGarrettof LlanoCounty, Texas

who now restrains Hollowell in detention of the Llano County Jail, Llano Texas directing and

commanding said Sheriff Garrett production of Thomas Howard Hollowell before this Court

instanter, or at such time and place to be designated by this Court, then and there to show cause, if

any there be, why Thomas Howard Hollowell should not be discharged from such illegal

confinement; or, In the Alternative, that Thomas Howard Hollowell be allowed release from the

Llano County Jail on a Personal Recognizance Bond to obtainhis inalienable rights of his claims of

Report of a Felony and give testimony in this Court of said claim.

        Thomas Howard Hollowell further prays that immediate action is necessary by this

Application ForWrit of Habeas Corpus to prevent further irreparable harm to his right to properly

show evidence in support of this Application for Issuance of Habeas Corpus Writ Order by this


Application for Writ of Habeas Corpus                        Page 4 of 5
 Honorable Court's action.


 Respectfully submitted on this 7th. Day of April, A.D., 2005 byand through Next Friend, Paul

 West Kimmeil by signature and seal affixed hereto:




                                        Certificate of Service




 This is to certify that on April 7th. Day of April, 2005, a trueand correct copyof theabove and

foregoing documents was severed on District Attorney Sam Oatman, TexasAttorney General

Greg Abbott, Sheriff Nathan Garrett and Detainee Thomas Howard Hollowell restrained in the

Llano CountyJail, Llano, Texas by first class mail by Process Server Paul West Kimmeil whose

signature and seal is affixed hereto:




Paul West Kimmeil
c/o:P. O.Box 1090
Marble Falls, Texas [78654]




Application for Writ of Habeas Corpus                        Page 5 of5
                                            Public Notice

        God Happens Every Day. Anything New? A new science is now being disclosed to the
General Public. 11 is "Forensic Neuro-Psychokinesis ©" namedby founder, Dr. Paul West
Karnrnell. Its use in qualifying "Truth" and or "Fraud" has many ramifications and the extent of
its useis not fully developed. In this "Information Age", it is time for some simple, subtle and
profound disclosures hereby madeunder common lawcopyright©.

Three»Wav Fraud Test:


Test One. Fraud, sometime expressed as"Fiction of Law", means "An intentional perversion oftruth
for the purpose of inducing another in reliance upon itto part with some valuable thing belonging tohim
or to surrender alegal right." Black's Law Dictionary, 6*, Edition, Page 660. In real live blood analysis, a
people's name is often convoluted by "perversion oftruth" as in nor* de guerre, name ofwar, labeled to
the extent that "Elected and other Public Officials and orAgents of Agencies" are exposed asbeing
"Criminally Insane" when making charges against live blooded people. Example: The word "Albert" is
aot the same as the word "ALBERT". Proof: The all capital word can not behand written inlong hand
American Standard English Language expression. It is a total Fraudto label a live blood people "Albert'
with the Civilly Dead "ALBERT". Challenge any potential witness, Grand Jury member, Judge, Mother
and or Father for testing theirsanity andseethe pronounced andor Silence result.

Test Two. Fraud by Legal Definitions ofTerms and Words.

i. Sanitv means the ability to determine right from wrong.
2. Insanity means the inability to determine rightfrom wrong.
3. Sjlejjcjemeans Wrongwhen Speaking truth wouldbe right
4. Psychopath means a condition of the mind with intent to harm.
5. Evil means insanity by conscious commission ofawrong andorconscious omission ofa right.
6. Intent means a condition ofthemindof willful and orknowingly commission and oromission
measured against the standards ofright versus wrong.
?. Cognomen means asurname added tothe nomen proper name ofthe family established byGod,
YAHWEH. "Here is my servant, whom Istrengthen-the one I have chosen, with whom Iam pleased. I
have filled him with my spirit, and he will bring justice to every nation. Isaiah 42:1.
8. nom de guerre means a"fiction of law" name under which aman will often wage war on society such
as the STATE OF TEXAS instead of "The Republic ofTexas" legal nation name.
9. Fiction of lawmeans fraud based on theassumption oflaw wherein the actual state offsets have
never in realitytaken placeto support a validclaim.
10. Perversion oftruth is insanity when truth is sanity by legal right
;1 Operation oflaw means truth ofGod applied asthe case may be.
12. Civilly Dead means "Judicial Estoppel" by use ofall capital names assigned toa live blood Sovereign
people.
13. Violations means Evil intent to harm God's People's unalienable Rights of life, liberty and or the
pursuitof happiness.

My God's "Good News" book says: "Those people belong to me", Malachi 3:17. Nothing New, God
ywns everything. Virtual Realityis that both fools and wise men die.CEHTIFIED COPY certificate
                                                                         STATEOFTEXAS, COUNTY OFLLANO

                . , "/ (~*                      Page 1of 2               kf^&S^^i^0^^
                                  ^s*^                                   office. WiJMMmy bud tmJieilof office   /> ->

                             j^ £                     -\             . «S                    By asking a specific set sequence of questions, using the above Legal Definitions, almost all
            doubt can be removed from one's innocence. Most prosecutors are legally Psychopathically Insane and
            should be confined in Asylums for intent to harm and use of now de guerre names when "truth" is the
            Ordained command of God. The words "Penalty of perjury" means "I submit to the wrath of God"and
            sometimes expressed by "Kissing the Book" for showing conscious intent

            Test Three : Fraud. The technology procedures of using "Forensic Neurc-PsychokinesisO" are simple
            and easily applied but not well understood. Muscle Testingstandardsestablished by the International
            College of Applied Kinesology (I.C.A.K.) started by Dr. George Goodheart in 1964 are used with well
            established and tested "Brain Modes" developed by Dr. Paul West•Kimmeil who authors this Public
            Notice in use of a client's real live-blood name in contract to a cognomen and or nom deguerre name
            that illustrates profound differences in results. The test is "proof positive" when using real live-blood
            name and "proof negative" when using the Strawman, nom de guerre and or cognomen name.

                    Yes, I certify, under penalty of perjury, that I can prove the "negative"under the above set of
            conditions and or circumstances that are consistent with my right to establish and maintain the above
            stated standards which I believe are true and correct when construed within common Rules of Reason
            and Principles of Logic.

            Signed in the Spirit of Peace as Minister of Good News book by Messenger and Sovereign Paul West
            Kimmeil people before Public Notary for Copyright© Notice purposes.

            Jbteus&iUJfyiA JpUil Ll&tdlls, J*&S4*xjJiJ(. dSfitofc-^g
            Sovereign Paul West Kimmeil people                        Seal by right Thumb print:
            c/o: P.O. Box 1090
            Marble Falls, Texas [78654]

                                                                Ju rat                         fe,\ *-'. &,•;*.. >

            Texas: State )                                                                     PPM^
                                )s/s                                                               V *f&i$^
            Llano : County)

            Before Me, the undersigned authority, appeared Sovereign Paul West Kimmeil people, known to me with
            proper authority, and affirmed the above Public Notice facts as true and correct on his solemn belief and
            standing of common law Copyright© Notice on this 9th. Day of December, A.D. 2004, for Recording in
            County
            county Clerk's
                    uiertc s Public Notice Records,
                             rumicNotice   Kecoras, City of
                                                         ol Llano, Llano County,
                                                                         Lounty, Texassaasrr*>tCBHgaggEB
                                                                                   lex;
                                                                                                          KAREN L DAVIS
                                                                                                           NOTARY PUBLIC
                                                                                                          STATE OF TEXAS
            Public Notary                                     Seal:                    Ni V%r#'
                                                                                           **6*^
                                                                                                 Mjr,5SSWn«l2ires
                                                                                                  MAHOH 19, 20QO
                                                                                        JSgEggBHaSEBB
            cc: Texas Attorney General Gregg Abbott and District Attorney Sam Oatman by U.S. Certified Return
            Receipt Mail for knowledge and information; Please forward on the Internet for mass distribution.

CER-UFlHDCOrY CERTIFICATE                                                                  _        __
STATEOFTEXAS. COUNTY OF LLANO                                                              (^^0'
I. BETTE SUE HOY, County Clerk of Llano County,                                            TvTT k" .' o- ^w ^ II
Texai dohereby certify that (hitIsa true tc                                                rt\U,L* r\| iron fell
conect copy a» same appeara of record in my                                                                   _
nfr.ee. wlincu mvband andtail of office'                                                    rV\ Q        inu/1

    -'2 ,^3 ,N                                      , FZ                                  ^tvS&6*
                       Cheryl L Stewart
                               People Sovereignty

       Memorandum of Law in Support of Abatement and Execution of Order

1. "In the United States the People are sovereignand the government cannot sever its relationship
to the People by taking away their citizenship." Afroyim v. Rusk, 387 U.S. 253 (1967).

2. "The People of a State are entitled to all rights which formerly belonged to the King by his
prerogative." Lansing v. Smith, 4 Wendell 9,20 (1829)

 3     In America,      Our government is founded upon Compact. Sovereignty was, and is, in
the People. Glass v. The Sloop Betsy, 3 Dall 6.

4. The People, or the Sovereign are not bound by general words in Statutes, restrictive of
prerogative right, title or interest, unless expressly named. Acts of limitationdo not bind People
Thomas Howard Hollowell as designated by attached Exhibit AA; A; C, and D. made a part
herein, in full, by reference for showing actual damages and mental anguish damages suffered by
People Paul West Kimmeil by Corporate Officer Jackson with aiding and abetting by
AdmininstativeOfficials proceeding under the "Color of Law" as opposed to Title 18, U.S.C.A.
§§ 1962 through 1969,241 and 242 R.I.C.O. organization scheme designated as "THE STATE
OF TEXAS" lacking lawful existence over the Sovereign People Paul West Kimmeil.

5. The People have been ceded all the Rights of the King of England, the former Sovereign.

 6. It is a Maxim, an established principle of the Common Law established in the State of Texas,
that when an act of Parliament, Texas Legislature, is made for the public good, the advancement
of religion and justice, and to prevent injury and wrong, the People shall be bound by such an act,
though not named; but when a Statute is general, and any prerogative Right, title or interest
would be divested or taken from the People, in such case People Thomas Howard Hollowell shall
not be bound. The People vs. Herkimer, 15 Am. Dec. 379,4 Cowen 345 (N.Y. 1825).

7. People Hollowell denies existence of any power of inherent Sovereignty in the Governments
of UNITED STATES, STATE OF TEXAS, COUNTY OF LLANO and Agencies thereof and its
Administrative Operatives for having Judicial Power over the People.

8. In this Country, Sovereignty resides in the People. See above citations and compliance of
Preamble of Texas Constitutions, 1845,        People's Power to alter or change operation of
government, made a part herein, in full, by reference showing authority ofthe People.


                                          Exhibit D.
r




    0>*   Z-
    a c n -*_